Citation Nr: 1709055	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability prior to June 30, 2015, and in excess of 50 percent as of June 30, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 30, 2015.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board and in a May 2013 decision, the Board denied the issues of entitlement to an initial rating in excess of 30 percent for a psychiatric disability and entitlement to TDIU.  The Veteran appealed the May 2013 decision to the United States Court of Appeals for Veterans Claims.  In an October 2013 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In May 2014, the Board remanded the claims for additional development.

An April 2016 rating decision assigned an increased 50 percent rating for a psychiatric disability, effective June 30, 2015.  However, as a higher rating is available for the psychiatric disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

A May 2016 rating decision granted TDIU, effective June 30, 2015.  The Veteran, through his accredited representative has disagreed with the effective date assigned for TDIU.


REMAND

Concerning the claim for a higher initial rating for a service-connected psychiatric disability, the Veteran last underwent VA psychiatric examination in June 2015.

In a January 2017 affidavit, the Veteran stated that he experienced symptoms of anxiety, depression, nightmares, chronic sleep impairment, irritability, difficulty concentrating, and isolation.  He stated that he had excessive worry and irrational thinking.  On occasion, his anxiety escalated to a full-blow panic attack.  He had daily thoughts of worthlessness, helplessness, and hopelessness.  He consistently took medication to help with mood swings.  He had fits of anger daily.  At least twice each week, he started tasks and then forgot what he was doing.  He experienced nightmares every night.  He stated that he often went for several days without eating, and he did not shower or change his clothes on a daily basis.  He felt that his psychiatric symptoms had gotten worse.

The January 2017 affidavit suggests that the Veteran's psychiatric disability has increased in severity since the most recent VA examination.  Where the evidence of record does not indicate the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  Therefore, after obtaining updated treatment records, the Veteran should be scheduled for a VA examination of the psychiatric disability.

A February 2001 rating decision granted entitlement to nonservice-connected pension.  The RO found that the Veteran was unable to secure and follow a substantially gainful occupation due to disability.  It was noted that the Veteran was 44 years old, had a level of education reported as completing high school, and was last employed in July 1999 as a cook.  The decision indicates that the Veteran was unemployable due to non-service connected lumbar spine and left knee disabilities.

In a June 2009 decision, the Board granted service connection for left leg, left knee, lumbar spine, and psychiatric disabilities.  A September 2009 rating decision implemented the Board decision.  An initial 20 percent rating was assigned for the lumbar spine disability, effective February 29, 2000, and a 40 percent rating was assigned effective December 1, 2000.  An initial 10 percent rating for the left knee disability was assigned, effective February 29, 2000.  An initial 0 percent rating for the left leg disability was assigned, effective February 29, 2000.  An initial 30 percent rating for a psychiatric disability was established, effective February 11, 2003.

In October 2009, the Veteran's attorney submitted a notice of disagreement regarding the assigned initial ratings.  The Veteran's attorney also asserted that entitlement to TDIU was a component of the claims for higher initial ratings.  The Board denied the claims for higher initial ratings and entitlement to a TDIU in a May 2013 decision.  The Veteran appealed the May 2013 decision to the United States Court of Appeals for Veterans Claims.  In an October 2013 Order, the Court granted a Partial Joint Motion of the parties concerning the issues of entitlement to an initial rating in excess of 30 percent for a psychiatric disability and entitlement to TDIU, and remanded the case to the Board for action consistent with the Joint Motion.  The issues of entitlement to higher ratings for the lumbar spine disability and left leg disability were deemed abandoned.  In May 2014, the Board remanded the claims for an initial rating in excess of 30 percent for a psychiatric disability and entitlement to TDIU for additional development.

In a May 2016 decision, the RO granted TDIU, effective June 30, 2015.  In a June 2016 letter, the Veterans attorney asserted that evidence of record indicates that the Veteran's unemployability dates back to at least March 2000.  The Veteran's attorney has argued that a claim for a TDIU is part of the claims for higher initial ratings, as the record shows that the Veteran has been unemployed since 1999.

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  With regard to the award of an increased rating, it shall be the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The increase in disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

The Board recognizes that TDIU is a component of a claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the present appeal stems from the initial ratings assigned following the original grant of service connection, the Board agrees with the Veteran's attorney's assertion that the claim of entitlement to TDIU must be considered from the effective dates of service connection.

The Veteran's service connected combined disability ratings have been 30 percent as of February 29, 2000; 50 percent as of December 1, 2000; 60 percent as of February 11, 2003; 70 percent as of June 30, 2015; and 80 percent as of July 10, 2015.  

Total disability is considered to exist when there is an impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, however, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

Prior to February 11, 2003, the Veteran did not satisfy the threshold minimum rating requirements of § 4.16(a), having a combined disability rating of only 50 percent or less.  When a claimant does not meet those percentage requirements, TDIU may still be assigned if the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such a case, the rating board is to submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).

The Board itself cannot assign TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Stanton v. Brown, 5 Vet. App. 563 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993). 

Because the Board itself cannot assign an extraschedular rating in the first instance, the Board must specifically adjudicate whether to refer a case to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular rating is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); 38 U.S.C.A. §§ 511 (a), 7104(a) (West 2014).

In this case, the Board finds that the case should be referred to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular TDIU prior to February 11, 2003.  Evidence of record shows that the Veteran has been unemployed since 1999, and there are conflicting medical and vocational opinions of record regarding the issue of the Veteran's employability.  In addition, a pension decision addressed unemployability due to disabilities, some of which have now been service-connected.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of a psychiatric disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner should describe the levels of occupational and social impairment and describe the symptomatology that results in those levels of impairment.  

3.  Then, refer the matter of entitlement to a TDIU, to specifically include pursuant to 38 C.F.R. § 4.16(b) prior to February 11, 2003, to the Director of Compensation Services for consideration entitlement to TDIU.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


